IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60807
                         Summary Calendar
                        __________________


RONALD GENE JOHNSTON,
also known as Ronald Garrett,


                                     Petitioner-Appellant,

versus

RAYMOND ROBERTS, Superintendent,
Mississippi State Penitentiary,
MIKE MOORE, Attorney General of
the State of Mississippi,

                                     Respondents-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 1:91cv82-D-D
                        - - - - - - - - - -
                           June 21, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ronald Gene Johnston, #44872, argues that the district court

erred in denying his habeas corpus petition because he was not

competent at the time that he entered a guilty plea in 1983 and




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-60807
                               -2-

because his counsel failed to provide him with effective

assistance.

     We have reviewed the record, the opinion of the district

court, and the briefs, and find that the denial of Johnston's

petition for habeas corpus relief should be affirmed

substantially for the reasons adopted by the district court.

See Johnston v. Roberts, No. 1: 92CV82-D-D (N. D. Miss. Dec. 13,

1995).

     AFFIRMED.